ORDER
By order dated August 7,1989, this court suspended James W. Hunter from the practice of law for a period of six months. The suspension order provided that Hunter could not be reinstated to the practice of law until he had complied with certain terms contained therein. Hunter has now filed with this court an affidavit stating that he has complied with the terms of the suspension order. The Director of the Office of Lawyers Professional Responsibility likewise has notified this court that Hunter has complied with the terms of the suspension order.
The court, having considered the affidavit of James W. Hunter, Jr. and the submission of the Director,
NOW ORDERS that James W. Hunter, Jr. hereby is reinstated to the practice of law effective immediately and is placed on supervised probation for a period of two years from the date of this order, subject to the terms described in this court’s order dated August 7, 1989.